Case: 1:18-cv-07686 Document #: 1141-4 Filed: 06/12/21 Page 1 of 3 PageID #:10358


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re Lion Air Flight JT 610 Crash Case Number: 18-cv-7686


An appearance is hereby filed by the undersigned as attorney for:
A.R.N. an Emancipated Minor
Attorney name (type or print): Keith L. Hunt

Firm: Hunt & Associates P.C.

Street address: 2275 Half Day Rd Suite 126

City/State/Zip: Bannockburn, IL 60015

Bar ID Number: 06190675                                    Telephone Number: 312-558-1300
(See item 3 in instructions)

Email Address: khunt@huntassoclaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                  ✔ Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on June 12, 2021

Attorney signature:            S/ Keith L. Hunt (electronic signature)
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
Case: 1:18-cv-07686 Document #: 1141-4 Filed: 06/12/21 Page 2 of 3 PageID #:10359


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re Lion Air Flight JT 610 Crash Case Number: 18-cv-7686


An appearance is hereby filed by the undersigned as attorney for:
A.R.N. an Emancipated Minor
Attorney name (type or print): Keith L. Hunt

Firm: Hunt & Associates P.C.

Street address: 2275 Half Day Rd Suite 126

City/State/Zip: Bannockburn, IL 60015

Bar ID Number: 06190675                                    Telephone Number: 312-558-1300
(See item 3 in instructions)

Email Address: khunt@huntassoclaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                  ✔ Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on June 12, 2021

Attorney signature:            S/ Keith L. Hunt (electronic signature)
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
Case: 1:18-cv-07686 Document #: 1141-4 Filed: 06/12/21 Page 3 of 3 PageID #:10360


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In re Lion Air Flight JT 610 Crash Case Number: 18-cv-7686


An appearance is hereby filed by the undersigned as attorney for:
A.R.N. an Emancipated Minor
Attorney name (type or print): Keith L. Hunt

Firm: Hunt & Associates P.C.

Street address: 2275 Half Day Rd Suite 126

City/State/Zip: Bannockburn, IL 60015

Bar ID Number: 06190675                                    Telephone Number: 312-558-1300
(See item 3 in instructions)

Email Address: khunt@huntassoclaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                  ✔ Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on June 12, 2021

Attorney signature:            S/ Keith L. Hunt (electronic signature)
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
